Citation Nr: 0905386	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-13 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic urticaria with recurrent angioneurotic edema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
VA RO in Newington, Connecticut, which, inter alia, confirmed 
and continued the 20 percent evaluation of chronic urticaria 
with recurrent angioneurotic edema.  

During the course of his appeal, the Veteran was afforded a 
Decision Review Officer (DRO) hearing at the Newington, 
Connecticut RO in January 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The medical evidence of record does not demonstrate 
findings of active angioneurotic edema; and shows treatment 
for only one episode of urticaria occurring throughout the 
duration of the Veteran's appeal.   


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for chronic urticaria with recurrent angioneurotic 
edema have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.6, 4.7, 4.104, 4.118, Diagnostic Codes (DCs) 7118 
and 7825 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in May 2006 and August 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  These communications of the RO advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
Additionally, the Board notes that the August 2008 letter 
specifically addressed aspects of the notice requirements of 
Vazquez-Flores, and provided the diagnostic code criteria, as 
well as examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  This claim was last readjudicated, 
via a supplemental statement of the case (SSOC), in October 
2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service private and VA treatment records and a VA examination 
report.  Also of record and considered in connection with the 
appeal is the Veteran's testimony at the January 2008 DRO 
hearing, along with written statements submitted by the 
Veteran and his representative, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

Under the criteria enumerated in 38 C.F.R. § 4.104, the 
applicable diagnostic code for rating angioneurotic edema is 
as follows:

40%	Attacks without laryngeal involvement lasting one 
to seven days or longer and occurring more than 
eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than 
twice a year;  

20%	Attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a 
year, or; attacks with laryngeal involvement of any 
duration occurring once or twice a year;  

10%	Attacks without laryngeal involvement lasting one 
to seven days and occurring two to four times a 
year.  

See 38 C.F.R. § 4.118, DC 7118 (2008).  

Under the criteria enumerated in 38 C.F.R. § 4.118, the 
applicable diagnostic code for rating urticaria is as 
follows:

60%	Recurrent debilitating episodes occurring at least 
four times during the past 12-month period despite 
continuous immunosuppressive therapy;  

30%	Recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and; 
requiring intermittent systemic immunosuppressive 
therapy for control;  

10%	Recurrent episodes occurring at least four times 
during the past 12-month period, and; responding to 
treatment with antihistamines or sympathomimetics.  

See 38 C.F.R. § 4.118, DC 7825 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

By way of procedural background, service connection for 
chronic urticaria with recurrent angioneurotic edema was 
granted by the Hartford, Connecticut RO in a January 1950 
rating decision and a noncompensable (0 percent) rating was 
awarded, effective from December 11, 1948.  In a March 1952 
rating decision, issued in June 1952, the RO granted an 
increase to 10 percent for the skin/heart disability, 
effective from March 31, 1952, under DCs 7899-7805.  In a 
November 1952 rating decision, the RO decreased the rating to 
noncompensable (0 percent), effective from January 6, 1953, 
under DCs 7899-7805.  In a November 1954 rating decision, the 
RO granted an increased rating to 10 percent, effective from 
November 1, 1954, under DC 7118.  Finally, in a March 1956 
rating decision, the RO granted an increased rating to 20 
percent, effective from December 16, 1955, under DC 7118.  
The Veteran filed his current claim for an increased rating 
in April 2006, and contends that his skin disability causes 
symptoms that include angioneurotic edema, multiple instances 
of swelling in his throat that required treatment with 
mylanta; and recurrent debilitating episodes of urticaria 
over the past year, occurring more than once a month, and 
requiring treatment with prednisone.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
Veteran's overall level of impairment of his skin disability 
is not consistent with that required for a rating in excess 
of 20 percent.  

In conjunction with the current appeal, the Veteran underwent 
a VA skin diseases examination in June 2006.  Specifically, 
he reported a history of chronic urticaria and allergies 
presenting as wheals and swellings, worse in the spring, and 
a work history of significant sun exposure while working as a 
landscaper.  The examiner noted no clinically apparent bowens 
on the right frontal scalp; however, there were actinic 
keratosis on the vertex and superior scalp, and on the left 
bridge of the nose.  Significantly, the examiner noted that 
the Veteran had no recent history of eruptions of chronic 
urticaria or angioneurotic edema, finding no current 
treatment, systemic symptoms, or impairment of function.  The 
Veteran reported that he gets a few hives that last from 
three to four days, every few months if he eats something 
that he might be allergic to, which resolves without any 
medications.  He denied taking oral antihistamines or 
steroids, and noted that the episodes are not debilitating.  
Physical examination results included findings of no 
urticaria noted on the body, and no ulcers, autoamputations 
or other current findings. The examiner opined that the 
Veteran's chronic urticaria includes very mild current flares 
that do not require any medications or other forms of 
treatment.  The examiner noted that the Veteran's current 
dermatologic disorders, including hand dermatitis, actinic 
keratosis and nonmelanoma skin cancers are not secondary to 
his service connected disorder, and concluded that it is very 
likely that the Veteran's actinic keratosis and skin cancers 
are related to his history of sun exposure.  

A March 2007 private treatment record indicates a diagnosis 
of contact dermatitis.  Here, the physician noted that the 
Veteran was ordered to discontinue using sunscreen, was 
prescribed hydrocortisone, and was ordered to seek treatment 
from a doctor if his condition worsened.  A private treatment 
record from later that month reflected treatment for hives 
urticaria, for which the Veteran was prescribed prednisone.  

During the Veteran's January 2008 DRO hearing, he alleged 
experiencing difficulty swallowing, internal and external 
hives, a sensitive palate, and heart attack symptoms.  He 
reported that reactions from his skin allergies occur more 
than once a month, and laryngeal attacks occurred as 
frequently as a dozen times over the previous year.  The 
Veteran noted that he treats himself for his throat condition 
with mylanta, but denies being prescribed anything for these 
flare-ups.  

The Board notes that VA treatment records, dated from June 
2001 to May 2008, indicate treatment for various skin 
disorders, to include drug allergies, actinic keratosis, 
Bowens disease, nonmelanoma skin cancer, dermatitis of the 
hands, pigmented purpura, and xerosis, but are otherwise 
negative for findings of or treatment for urticaria or 
angioneurotic edema.  Additionally, the Board notes that in 
the November 2006 rating decision, the RO denied service 
connection for basal/squamous cell carcinoma of the forehead 
and scalp, and the Veteran has not filed claims for service 
connection, on either a direct or secondary basis, for any 
additional skin disorders diagnosed in his treatment records.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's chronic 
urticaria with recurrent angioneurotic edema, under any of 
the applicable diagnostic criteria, is not warranted.  As 
noted above, in order to warrant an evaluation in excess of 
20 percent, the Veteran must experience recurrent 
debilitating episodes of urticaria, occurring at least four 
times during the past year and requiring intermittent 
systemic immunosuppressive therapy; or he must experience 
attacks of angioneurotic edema without laryngeal involvement 
lasting one to seven days or longer and occurring more than 
eight times a year; or angioneurotic edema attacks with 
laryngeal involvement of any duration occurring more than 
twice a year.  See 38 C.F.R. § 4.104, DC 7118 (2008); 38 
C.F.R. § 4.118, DC 7825 (2008).  

Although the Veteran provided a history of laryngeal attacks 
occurring as frequently as a dozen times a year, the Veteran 
noted that he self-medicates with mylanta to ease his throat 
condition, and denies being prescribed any medication for 
these flare-ups.  Furthermore, the record reveals that the 
Veteran has received treatment for his chronic urticaria on 
only one occasion during the course of his appeal, and 
medical findings are negative for any complaints of or 
treatment for any laryngeal attacks.  Finally, the June 2006 
VA examination indicated no recent history of eruptions of 
chronic urticaria or angioneurotic edema, and VA treatment 
records showed no evidence of urticaria or angioneurotic 
edema present on the body.  Hence, the Veteran's overall 
symptomatology, as reflected by the objective clinical 
evidence, does not meet the criteria for at least the next 
higher rating (30 percent under DC 7825 and 40 percent under 
DC 7118).  As the criteria for the next higher rating has not 
been met, it follows that the criteria for an even higher 
rating (60 percent under DC 7825) likewise have not been met.  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's and his representative's written 
statements to VA that he believes that he experiences 
swelling in his throat that is attributable to his service-
connected chronic urticaria with recurrent angioneurotic 
edema, and that his disability is more severe than currently 
evaluated.  In this regard, lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of his disability 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  Moreover, 
the medical evidence of record is negative for findings of 
laryngeal attacks.  Therefore, the Board assigns more weight 
to the objective medical evidence of record as outlined 
above.  

Overall, the evidence does not support an evaluation in 
excess of 20 percent for chronic urticaria with recurrent 
angioneurotic edema, and the claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether there are other potentially 
applicable diagnostic codes in additional to DC 7118 and DC 
7825.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Neither the remaining diagnostic codes for diseases of the 
heart and disabilities of the skin, nor any other diagnostic 
code are shown to be applicable in this case.  38 C.F.R. §§ 
4.104 and 4.118 (2008).  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware of the Veteran's report, during his January 
2008 DRO hearing, that he was hospitalized on the day before 
his hearing; however, the Veteran explicitly stated that he 
was receiving treatment for a possible heart attack and not 
for his chronic urticaria or angioneurotic edema.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for chronic urticaria with 
recurrent angioneurotic edema, is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


